DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18202321.8, filed on 10/24/2018.

Response to Amendment
This office action is in response to the communications filed on 08/19/2021 and 10/27/2021, concerning Application No. 16/662,474. The amendments to the specification and the claims filed on 08/19/2021, and the amendments to the drawings filed on 10/27/2021 are acknowledged. Presently, Claims 1-20 remain pending.

Drawings
The drawings were received on 10/27/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Djordjev et al. (US 2017/0090028 A1, cited in the Applicant’s IDS, hereinafter Djordjev) in view of Oelze et al. (US 2017/0108584 A1, cited in the Applicant’s IDS, hereinafter Oelze).

Regarding Claim 1, Djordjev discloses (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) a method for visualizing an interface between an epidermis (of target object 70) and an external environment (see, e.g., Para. [0004], lines 1-10, “This disclosure describes methods, systems and storage media that may be used to generate an image of an object using ultrasonic plane waves. For example, the generated image may be of a target object positioned on a platen surface… the target object may be ridges of a finger”), comprising: 
acquiring an ultrasound signal of the interface using an ultrasonic transducer array (ultrasonic sensor system 10, including ultrasonic sensor array 102, ultrasonic transmitter 20, and ultrasonic receiver 30) (see, e.g., Figs. 1A-1C and Para. [0047], lines 9-21, “the ultrasonic transmitter 20 may generate one or more ultrasonic waves 80a that travel through the ultrasonic receiver 30 to an exposed surface 44 of the platen 40. At the exposed surface 44 of the platen 40, the ultrasonic energy may be transmitted, absorbed or scattered by a target object 70 that is in contact with the platen 40 such as the skin of a fingerprint ridge region 72, or reflected back toward the ultrasonic receiver 30. In locations where air contacts the exposed surface 44 of the platen 40, e.g., in valley regions 74 between fingerprint ridge regions 72, most of the ultrasonic wave will be reflected back toward the ultrasonic receiver 30 for detection”), and 
applying an imaging technique to the acquired ultrasound signal (see, e.g., Para. [0097], lines 7-12, “The corrected output signal for each pixel may be generated by weighting the subsequently acquired sets of pixel output signals with the initially acquired pixel output signal, and combining the results for each pixel together and optionally normalized to form a combined representation or image information set”), thereby forming an ultrasound image (see, e.g., Para. [0097], lines 1-4, “FIG. 9 illustrates the generation of an image of a target object 70 positioned on a platen surface 40 based on corrected output signals for a plurality of pixels in an ultrasonic sensor array 102”).
Djordjev does not disclose specifically applying a null subtraction imaging technique to the acquired ultrasound signal.
However, in the same field of endeavor of ultrasound imaging, Oelze discloses (Figs. 1 and 13-14) a method for visualizing an interface (target 60) (see, e.g., Para. [0021]), comprising: 
acquiring an ultrasound signal of the interface using an ultrasonic transducer array (transducer 50) (see, e.g., Para. [0024], lines 13-20, “The transducer 50 can send out pulses of ultrasound and can then listen for echoes… The transducer array 50 can include various components that facilitate the emitting and receiving of the ultrasound signals, including piezoelectric elements”), and 
applying a null subtraction imaging technique to the acquired ultrasound signal, thereby forming an ultrasound image (see, e.g., Abstract, lines 2-6, “applying different apodization weights for ultrasound echoes to generate a plurality of images of a target where one of the apodization weights has a zero mean value across an aperture of a transducer array and generating a null subtracted image of the target by combining the plurality of images”; also see, e.g., Para. [0024-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Djordjev by including that the imaging technique see, e.g., Para. [0024-0026]). 

Regarding Claim 2, Djordjev modified by Oelze (hereinafter Modified Djordjev) discloses the method of Claim 1, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) wherein acquiring the ultrasound signal of the interface (within ultrasonic sensor system 10) comprises: 
emitting (within ultrasonic transmitter 20) an ultrasonic wave (ultrasonic waves 80a) towards the interface (see, e.g., Fig. 1B and Para. [0047], lines 9-16, “the ultrasonic transmitter 20 may generate one or more ultrasonic waves 80a that travel through the ultrasonic receiver 30 to an exposed surface 44 of the platen 40. At the exposed surface 44 of the platen 40, the ultrasonic energy may be transmitted, absorbed or scattered by a target object 70 that is in contact with the platen 40 such as the skin of a fingerprint ridge region 72), and 
receiving (within ultrasonic receiver 30) an ultrasound echo (reflected ultrasonic waves 80b) from the interface, thereby obtaining the ultrasound signal (see, e.g., Fig. 1C and Para. [0047], lines 17-29, “In locations where air contacts the exposed surface 44 of the platen 40, e.g., in valley regions 74 between fingerprint ridge regions 72, most of the ultrasonic wave will be reflected back toward the ultrasonic receiver 30 for detection… The control electronics 50 may then receive signals from the ultrasonic receiver 30 that are indicative of reflected ultrasonic energy, such as one or more reflected ultrasonic waves 80b that may be reflected from the exposed surface 44 of the platen 40”).
In the same field of endeavor of ultrasound imaging, Oelze also discloses (Figs. 1 and 13-14) wherein acquiring the ultrasound signal of the interface (within transducer 50) comprises: 
see, e.g., Para. [0024], lines 13-20, “The transducer 50 can send out pulses of ultrasound… The transducer array 50 can include various components that facilitate the emitting and receiving of the ultrasound signals”), and 
receiving an ultrasound echo from the interface, thereby obtaining the ultrasound signal (see, e.g., Para. [0024], lines 13-20, “The transducer 50 can send out pulses of ultrasound and can then listen for echoes… The transducer array 50 can include various components that facilitate the emitting and receiving of the ultrasound signals”).

Regarding Claim 3, Modified Djordjev discloses the method of Claim 1. Djordjev does not further disclose wherein applying the null subtraction imaging technique comprises: applying a first apodization weight to the acquired ultrasound signal, thereby generating a first apodized signal, applying a second apodization weight to the acquired ultrasound signal, thereby generating a second apodized signal, applying a third apodization weight to the acquired ultrasound signal, thereby generating a third apodized signal, and combining the first, second and third apodized signals to form the ultrasound image.
However, in the same field of endeavor of ultrasound imaging, Oelze further discloses (Figs. 1 and 13-14) wherein applying the null subtraction imaging technique comprises: 
applying a first apodization weight to the acquired ultrasound signal, thereby generating a first apodized signal (see, e.g., Fig. 13 and Para. [0044], lines 3-4, “At 1302, a first apodization weight can be utilized for ultrasound echoes to generate a first image”; also see, e.g., Para. [0025-0026]), 
applying a second apodization weight to the acquired ultrasound signal, thereby generating a second apodized signal (see, e.g., Fig. 13 and Para. [0045], lines 1-3, “At 1304, a second apodization weight can be utilized for the ultrasound echoes to generate a second image”; also see, e.g., Para. [0025-0026]), 
see, e.g., Fig. 13 and Para. [0045], lines 4-6, “At 1306, a third image can be generated based on a transposition of the second apodization weight”, where the disclosed transposition of the second apodization weight results in a third apodization weight; also see, e.g., Para. [0025-0026]), and 
combining the first, second and third apodized signals to form the ultrasound image (see, e.g., Fig. 13 and Para. [0045], lines 6-8, “At 1308, the first and third images can be combined to generate a null subtracted image of a target” and Para. [0046], lines 1-5, “the null subtracted image can be presented at a display device… the combining of the first, second, and third images comprises subtracting the first image from the sum of the second and third images”; also see, e.g., Para. [0025-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Djordjev by including that applying the null subtraction imaging technique comprises: applying a first apodization weight to the acquired ultrasound signal, thereby generating a first apodized signal, applying a second apodization weight to the acquired ultrasound signal, thereby generating a second apodized signal, applying a third apodization weight to the acquired ultrasound signal, thereby generating a third apodized signal, and combining the first, second and third apodized signals to form the ultrasound image, as disclosed by Oelze. One of ordinary skill in the art would have been motivated to make this modification in order to reduce image distortion and to improve the sidelobe performance and lateral resolution in the ultrasound image, as recognized by Oelze (see, e.g., Para. [0024-0026]). 

Regarding Claim 4, Modified Djordjev discloses the method of Claim 3. Djordjev does not further disclose wherein the ultrasonic transducer array comprises a transducer array aperture, and wherein the 
However, in the same field of endeavor of ultrasound imaging, Oelze further discloses (Figs. 1 and 13-14) wherein the ultrasonic transducer array (transducer 50) comprises a transducer array aperture (see, e.g., Abstract, lines 3-5, “one of the apodization weights has a zero mean value across an aperture of a transducer array”; also see, e.g., Para. [0024-0025]), and 
wherein the first apodization weight has a zero mean value across the transducer array aperture (see, e.g., Fig. 13 and Para. [0044], lines 3-6, “At 1302, a first apodization weight can be utilized for ultrasound echoes to generate a first image. The first apodization weight can have a zero mean value across an aperture of the transducer array”; also see, e.g., Para. [0025-0026]), and 
wherein the second and third apodization weights have a non-zero mean value across the transducer array aperture (see, e.g., Fig. 13 and Para. [0045], lines 1-6, “At 1304, a second apodization weight can be utilized for the ultrasound echoes to generate a second image. The second apodization weight can have a non-zero mean value across the aperture of the transducer array. At 1306, a third image can be generated based on a transposition of the second apodization weight”; also see, e.g., Para. [0025-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Djordjev by including that the first apodization weight has a zero mean value across the transducer array aperture, and that the second and third apodization weights have a non-zero mean value across the transducer array aperture, as disclosed by Oelze. One of ordinary skill in the art would have been motivated to make this modification in order to reduce image distortion and to improve the sidelobe performance and lateral resolution in the ultrasound image, as recognized by Oelze (see, e.g., Para. [0024-0026]). 


However, in the same field of endeavor of ultrasound imaging, Oelze further discloses (Figs. 1 and 13-14) wherein the second apodization weight is obtained by adding a DC bias to the first apodization weight (see, e.g., Para. [0029], lines 1-3, “System 100 can also apply a bridging technique where the zero-mean apodization has a DC constant c added thereto, which gives the second apodization”; also see, e.g., Para. [0030] and Equations (3) and (4) disclosed after Para. [0029]), and 
wherein the third apodization weight is a transpose of the second apodization weight (see, e.g., Fig. 13 and Para. [0045], lines 4-6, “At 1306, a third image can be generated based on a transposition of the second apodization weight”, where the disclosed transposition of the second apodization weight results in a third apodization weight; also see, e.g., Para. [0025-0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Djordjev by including that the second apodization weight is obtained by adding a DC bias to the first apodization weight, and that the third apodization weight is a transpose of the second apodization weight, as disclosed by Oelze. One of ordinary skill in the art would have been motivated to make this modification in order to reduce image distortion and to improve the sidelobe performance and lateral resolution in the ultrasound image, as recognized by Oelze (see, e.g., Para. [0024-0026]). 

Regarding Claim 6, Modified Djordjev discloses the method of Claim 3. Djordjev does not further disclose wherein combining the first, second and third apodized signals comprises making a linear combination of the first, second and third apodized signals.
Figs. 1 and 13-14) wherein combining the first, second and third apodized signals comprises making a linear combination of the first, second and third apodized signals (see, e.g., Para. [0025], lines 15-17, “The images created with the different weighting schemes can then be combined or otherwise added/subtracted to form a new image”, where the disclosed adding and subtracting the different weighting schemes corresponds to the claimed linear combination/linear relationship between the different weighting schemes of the first, second, and third apodized signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Djordjev by including that combining the first, second and third apodized signals comprises making a linear combination of the first, second and third apodized signals, as disclosed by Oelze. One of ordinary skill in the art would have been motivated to make this modification in order to reduce image distortion and to improve the sidelobe performance and lateral resolution in the ultrasound image, as recognized by Oelze (see, e.g., Para. [0024-0026]).

Regarding Claim 7, Modified Djordjev discloses the method of Claim 1, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) wherein acquiring the ultrasound signal of the interface (within ultrasonic sensor system 10) comprises: 
emitting (within ultrasonic transmitter 20) an ultrasonic wave (ultrasonic waves 80a) towards the interface (see, e.g., Fig. 1B and Para. [0047], lines 9-16, “the ultrasonic transmitter 20 may generate one or more ultrasonic waves 80a that travel through the ultrasonic receiver 30 to an exposed surface 44 of the platen 40. At the exposed surface 44 of the platen 40, the ultrasonic energy may be transmitted, absorbed or scattered by a target object 70 that is in contact with the platen 40 such as the skin of a fingerprint ridge region 72), and 
within ultrasonic receiver 30) an ultrasound echo (reflected ultrasonic waves 80b) from the interface, thereby obtaining the ultrasound signal (see, e.g., Fig. 1C and Para. [0047], lines 17-29, “In locations where air contacts the exposed surface 44 of the platen 40, e.g., in valley regions 74 between fingerprint ridge regions 72, most of the ultrasonic wave will be reflected back toward the ultrasonic receiver 30 for detection… The control electronics 50 may then receive signals from the ultrasonic receiver 30 that are indicative of reflected ultrasonic energy, such as one or more reflected ultrasonic waves 80b that may be reflected from the exposed surface 44 of the platen 40”).
Djordjev does not further disclose wherein applying the null subtraction imaging technique comprises: applying a first apodization weight to the acquired ultrasound signal, thereby generating a first apodized signal, applying a second apodization weight to the acquired ultrasound signal, thereby generating a second apodized signal, applying a third apodization weight to the acquired ultrasound signal, thereby generating a third apodized signal, and combining the first, second and third apodized signals to form the ultrasound image.
However, in the same field of endeavor of ultrasound imaging, Oelze further discloses (Figs. 1 and 13-14) wherein acquiring the ultrasound signal of the interface (within transducer 50) comprises: 
emitting an ultrasonic wave towards the interface (see, e.g., Para. [0024], lines 13-20, “The transducer 50 can send out pulses of ultrasound… The transducer array 50 can include various components that facilitate the emitting and receiving of the ultrasound signals”), and 
receiving an ultrasound echo from the interface, thereby obtaining the ultrasound signal (see, e.g., Para. [0024], lines 13-20, “The transducer 50 can send out pulses of ultrasound and can then listen for echoes… The transducer array 50 can include various components that facilitate the emitting and receiving of the ultrasound signals”); and 
wherein applying the null subtraction imaging technique comprises: 
see, e.g., Fig. 13 and Para. [0044], lines 3-4, “At 1302, a first apodization weight can be utilized for ultrasound echoes to generate a first image”; also see, e.g., Para. [0025-0026]), 
applying a second apodization weight to the acquired ultrasound signal, thereby generating a second apodized signal (see, e.g., Fig. 13 and Para. [0045], lines 1-3, “At 1304, a second apodization weight can be utilized for the ultrasound echoes to generate a second image”; also see, e.g., Para. [0025-0026]), 
applying a third apodization weight to the acquired ultrasound signal, thereby generating a third apodized signal (see, e.g., Fig. 13 and Para. [0045], lines 4-6, “At 1306, a third image can be generated based on a transposition of the second apodization weight”, where the disclosed transposition of the second apodization weight results in a third apodization weight; also see, e.g., Para. [0025-0026]), and 
combining the first, second and third apodized signals to form the ultrasound image (see, e.g., Fig. 13 and Para. [0045], lines 6-8, “At 1308, the first and third images can be combined to generate a null subtracted image of a target” and Para. [0046], lines 1-5, “the null subtracted image can be presented at a display device… the combining of the first, second, and third images comprises subtracting the first image from the sum of the second and third images”; also see, e.g., Para. [0025-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Djordjev by including that applying the null subtraction imaging technique comprises: applying a first apodization weight to the acquired ultrasound signal, thereby generating a first apodized signal, applying a second apodization weight to the acquired ultrasound signal, thereby generating a second apodized signal, applying a third apodization weight to the acquired ultrasound signal, thereby generating a third apodized signal, and combining the first, second and third apodized signals to form the ultrasound image, as disclosed by see, e.g., Para. [0024-0026]). 

Regarding Claim 8, Modified Djordjev discloses the method of Claim 1, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) wherein the ultrasonic transducer array (ultrasonic sensor system 10, including ultrasonic sensor array 102, ultrasonic transmitter 20, and ultrasonic receiver 30) comprises 2 or more ultrasonic transducer elements (see, e.g., Fig. 3, where ultrasonic transmitter 20 is shown to be within ultrasonic sensor array 102 and ultrasonic sensor system 10, and Figs. 7A-7C, where ultrasonic sensor array 102 is shown to have multiple elements 34a, 34b, 34c).
In the same field of endeavor of ultrasound imaging, Oelze also discloses (Figs. 1 and 13-14) wherein the ultrasonic transducer array (transducer 50) comprises 2 or more ultrasonic transducer elements (see, e.g., Para. [0024], where transducer 50 is disclosed to be a transducer array of multiple (i.e., 2 or more) elements).

Regarding Claim 9, Modified Djordjev discloses the method of Claim 1, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) a method for scanning a fingerprint (see, e.g., Para. [0004], lines 1-10, “This disclosure describes methods, systems and storage media that may be used to generate an image of an object using ultrasonic plane waves. For example, the generated image may be of a target object positioned on a platen surface… the target object may be ridges of a finger”), comprising the method for visualizing the interface between the epidermis and the external environment of a finger (target object 70) according to Claim 1 (see rejection of Claim 1 set forth above), and further comprising: 
see, e.g., Para. [0059], lines 54-56, “The data processor 170 may translate the digitized data into image data of a fingerprint or format the data for further processing”; also see, e.g., Fig. 9 and Para. [0097-0098] and [0106]).

Regarding Claim 10, Modified Djordjev discloses the method of Claim 1, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) a device (ultrasonic sensor system 10 within display device 1500) configured or adapted to carry out the method according to Claim 1 (see rejection of Claim 1 set forth above) (see, e.g., Para. [0116], lines 1-3, “FIGS. 15A and 15B show examples of system block diagrams illustrating a display device that includes a fingerprint sensing system”; also see, e.g., Para. [0120], lines 1-7, “the display device 1500 may include a touch and/or fingerprint controller 1577. The touch and/or fingerprint controller 1577 may, for example, be a part of an ultrasonic sensor system 10 such as that described above. For example, the touch and/or fingerprint controller 1577 may include the functionality of and serve as the sensor controller 104”; also see, e.g., Para. [0047-0049]).
In the same field of endeavor of ultrasound imaging, Oelze also discloses (Figs. 1 and 13-14) a device (imaging system 100) configured or adapted to carry out the method according to Claim 1 (see rejection of Claim 1 set forth above) (see, e.g., Para. [0024-0026]).

Regarding Claim 11, Modified Djordjev discloses the method of Claim 10, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) wherein the device (ultrasonic sensor system 10 within display device 1500) comprises an ultrasound detector (ultrasonic receiver 30) (see, e.g., Para. [0047], lines 3-5, “As shown in FIG. 1A, the ultrasonic sensor system 10 may include… an ultrasonic receiver 30” and Para. [0047], lines 26-29, “signals from the ultrasonic receiver 30 that are indicative of reflected ultrasonic energy, such as one or more reflected ultrasonic waves 80b that may be reflected from the exposed surface 44”; also see, e.g., Para [0116-0117] and [0123]).
In the same field of endeavor of ultrasound imaging, Oelze also discloses (Figs. 1 and 13-14) wherein the device (imaging system 100) comprises an ultrasound detector (transducer 50) (see, e.g., Para. [0024], lines 6-7, “System 100 can include various components, such as… a transducer 50” and Para. [0024], lines 17-20, “The transducer array 50 can include various components that facilitate the emitting and receiving of the ultrasound signals”).

Regarding Claim 12, Modified Djordjev discloses the method of Claim 10, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) wherein the device (ultrasonic sensor system 10 within display device 1500) comprises an ultrasound emitter (ultrasonic transmitter 20) (see, e.g., Para. [0047], lines 3-11, “As shown in FIG. 1A, the ultrasonic sensor system 10 may include an ultrasonic transmitter 20… the ultrasonic transmitter 20 may generate one or more ultrasonic waves 80a”; also see, e.g., Para [0116-0117] and [0123]).
In the same field of endeavor of ultrasound imaging, Oelze also discloses (Figs. 1 and 13-14) wherein the device (imaging system 100) comprises an ultrasound emitter (transducer 50) (see, e.g., Para. [0024], lines 6-7, “System 100 can include various components, such as… a transducer 50” and Para. [0024], lines 17-20, “The transducer array 50 can include various components that facilitate the emitting and receiving of the ultrasound signals”).

Regarding Claim 13, Modified Djordjev discloses the method of Claim 10, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) wherein the device (ultrasonic sensor system 10 within display device 1500) is a fingerprint scanner (see, e.g., Para. [0116], lines 1-3, “FIGS. 15A and 15B show examples of system block diagrams illustrating a display device that includes a fingerprint sensing system”; also see, e.g., Para. [0120], lines 1-7, “the display device 1500 may include a touch and/or fingerprint controller 1577. The touch and/or fingerprint controller 1577 may, for example, be a part of an ultrasonic sensor system 10 such as that described above. For example, the touch and/or fingerprint controller 1577 may include the functionality of and serve as the sensor controller 104”; also see, e.g., Para. [0047-0049]).

Regarding Claim 14, Modified Djordjev discloses the method of Claim 1, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) a system (ultrasonic sensor system 10) comprising: 
a processor (see, e.g., Para. [0014], lines 1-4, “One such sensor system may have an ultrasonic sensor array, a platen, an ultrasonic plane wave generator, and one or more processors in communication with the sensor pixel array”; also see, e.g., Para. [0015-0016] and [0134-0136]); and 
a non-transitory computer-readable medium having stored thereon instructions which, when executed by the processor, cause the processor to carry out the method according to claim 1 (see rejection of Claim 1 set forth above) (see, e.g., Para. [0135], lines 5-10, “Implementations of the subject matter described in this specification also may be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on a computer storage media for execution by, or to control the operation of, data processing apparatus” and Para. [0136], lines 1-7, “If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium, such as a non-transitory medium. The processes of a method or algorithm disclosed herein may be implemented in a processor-executable software module, which may reside on a computer-readable medium”).

Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) a non-transitory computer-readable medium having stored thereon instructions which, when executed by a computer, cause the computer to carry out the method according to Claim 1 (see rejection of Claim 1 set forth above) (see, e.g., Para. [0136], lines 1-7, “If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium, such as a non-transitory medium. The processes of a method or algorithm disclosed herein may be implemented in a processor-executable software module, which may reside on a computer-readable medium”).
In the same field of endeavor of ultrasound imaging, Oelze also discloses (Figs. 1 and 13-14) a non-transitory computer-readable medium (tangible computer-readable storage medium 1422) having stored thereon instructions (instructions 1424) which, when executed by a computer (computer system 1400), cause the computer (1400) to carry out the method according to Claim 1 (see rejection of Claim 1 set forth above) (see, e.g., Para. [0053], lines 1-9, “The disk drive unit 1416 may include a tangible computer-readable storage medium 1422 on which is stored one or more sets of instructions (e.g., software 1424) embodying any one or more of the methods or functions described herein, including those methods illustrated above. The instructions 1424 may also reside, completely or at least partially, within the main memory 1404, the static memory 1406, and/or within the processor 1402 during execution thereof by the computer system 1400”).

Regarding Claim 16, Djordjev discloses (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) a method of using ultrasound imaging for visualizing an interface between an epidermis (of target object 70) and an external environment (see, e.g., Para. [0004], lines 1-10, “This disclosure describes methods, systems and storage media that may be used to generate an image of an object using ultrasonic plane waves. For example, the generated image may be of a target object positioned on a platen surface… the target object may be ridges of a finger”), wherein the ultrasound imaging uses an imaging technique (see, e.g., Para. [0097], lines 1-12, “FIG. 9 illustrates the generation of an image of a target object 70 positioned on a platen surface 40 based on corrected output signals for a plurality of pixels in an ultrasonic sensor array 102… The corrected output signal for each pixel may be generated by weighting the subsequently acquired sets of pixel output signals with the initially acquired pixel output signal, and combining the results for each pixel together and optionally normalized to form a combined representation or image information set”).
Djordjev does not disclose wherein the ultrasound imaging specifically uses a null subtraction imaging technique.
However, in the same field of endeavor of ultrasound imaging, Oelze discloses (Figs. 1 and 13-14) a method of using ultrasound imaging for visualizing an interface (target 60) (see, e.g., Para. [0021]), wherein the ultrasound imaging uses a null subtraction imaging technique (see, e.g., Abstract, lines 2-6, “applying different apodization weights for ultrasound echoes to generate a plurality of images of a target where one of the apodization weights has a zero mean value across an aperture of a transducer array and generating a null subtracted image of the target by combining the plurality of images”; also see, e.g., Para. [0024-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Djordjev by including that the imaging technique used by the ultrasound imaging is specifically a null subtraction imaging technique, as disclosed by Oelze. One of ordinary skill in the art would have been motivated to make this modification in order to reduce image distortion and to improve the sidelobe performance and lateral resolution in the ultrasound image, as recognized by Oelze (see, e.g., Para. [0024-0026]). 

Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) a system (ultrasonic sensor system 10) comprising: 
an ultrasonic transducer array (ultrasonic sensor array 102, ultrasonic transmitter 20, and ultrasonic receiver 30) (see, e.g., Para. [0047] and [0059]); and 
a processor (see, e.g., Para. [0014], lines 1-4, “One such sensor system may have an ultrasonic sensor array, a platen, an ultrasonic plane wave generator, and one or more processors in communication with the sensor pixel array”; also see, e.g., Para. [0015-0016] and [0134-0136]), wherein the processor is configured to: 
operate the ultrasonic transducer array (102, 20, 30) to acquire an ultrasound signal of an interface between an epidermis (of target object 70) and an external environment (see, e.g., Figs. 1A-1C and Para. [0047], lines 9-21, “the ultrasonic transmitter 20 may generate one or more ultrasonic waves 80a that travel through the ultrasonic receiver 30 to an exposed surface 44 of the platen 40. At the exposed surface 44 of the platen 40, the ultrasonic energy may be transmitted, absorbed or scattered by a target object 70 that is in contact with the platen 40 such as the skin of a fingerprint ridge region 72, or reflected back toward the ultrasonic receiver 30. In locations where air contacts the exposed surface 44 of the platen 40, e.g., in valley regions 74 between fingerprint ridge regions 72, most of the ultrasonic wave will be reflected back toward the ultrasonic receiver 30 for detection”); and 
apply an imaging technique to the ultrasound signal to visualize the interface between the epidermis and the external environment (see, e.g., Para. [0097], lines 7-12, “The corrected output signal for each pixel may be generated by weighting the subsequently acquired sets of pixel output signals with the initially acquired pixel output signal, and combining the results for each pixel together and optionally normalized to form a combined representation or image information set” and Para. [0097], lines 1-4, “FIG. 9 illustrates the generation of an image of a target object 70 positioned on a platen surface 40 based on corrected output signals for a plurality of pixels in an ultrasonic sensor array 102”).
	Djordjev does not disclose specifically applying a null subtraction imaging technique to the ultrasound signal.
	However, in the same field of endeavor of ultrasound imaging, Oelze discloses (Figs. 1 and 13-14) a system (imaging system 100) comprising: 
an ultrasonic transducer array (transducer 50); and 
a processor (processor 25) (see, e.g., Para. [0021-0024]), wherein the processor (25) is configured to: 
operate the ultrasonic transducer array (50) to acquire an ultrasound signal of an interface (see, e.g., Para. [0024], lines 13-20, “The transducer 50 can send out pulses of ultrasound and can then listen for echoes. In one or more embodiments, on transmission and/or reception, weights can be assigned (i.e., apodization) to the elements of the transducer array 50 by the processor 25 to shape the radiation pattern. The transducer array 50 can include various components that facilitate the emitting and receiving of the ultrasound signals, including piezoelectric elements”); and 
apply a null subtraction imaging technique to the ultrasound signal to visualize the interface (see, e.g., Abstract, lines 2-6, “applying different apodization weights for ultrasound echoes to generate a plurality of images of a target where one of the apodization weights has a zero mean value across an aperture of a transducer array and generating a null subtracted image of the target by combining the plurality of images”; also see, e.g., Para. [0024-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Djordjev by including that the imaging technique applied to the ultrasound signal is specifically a null subtraction imaging technique, as disclosed by see, e.g., Para. [0024-0026]). 

Regarding Claim 18, Djordjev modified by Oelze (hereinafter Modified Djordjev) discloses the system of Claim 17, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) the system (ultrasonic sensor system 10) further comprising a fingerprint scanner, wherein the fingerprint scanner comprises the ultrasonic transducer array (ultrasonic sensor array 102, ultrasonic transmitter 20, and ultrasonic receiver 30) (see, e.g., Para. [0116], lines 1-3, “FIGS. 15A and 15B show examples of system block diagrams illustrating a display device that includes a fingerprint sensing system” and Fig. 15B, where the ultrasonic sensor array 102 is shown to be within the system including the fingerprint sensing system; also see, e.g., Para. [0120], lines 1-7, “the display device 1500 may include a touch and/or fingerprint controller 1577. The touch and/or fingerprint controller 1577 may, for example, be a part of an ultrasonic sensor system 10 such as that described above. For example, the touch and/or fingerprint controller 1577 may include the functionality of and serve as the sensor controller 104”; also see, e.g., Para. [0047-0049]).

Regarding Claim 19, Djordjev modified by Oelze (hereinafter Modified Djordjev) discloses the method of Claim 16, Djordjev further disclosing (Figs. 1A-3, 7A-7C, 9, 11A-11B, and 15A-15B) wherein the method visualizes a fingerprint (see, e.g., Para. [0004], lines 1-10, “This disclosure describes methods, systems and storage media that may be used to generate an image of an object using ultrasonic plane waves. For example, the generated image may be of a target object positioned on a platen surface… the target object may be ridges of a finger”; also see, e.g., Para. [0059], lines 54-56, “The data processor 170 may translate the digitized data into image data of a fingerprint or format the data for further processing”; also see, e.g., Fig. 9 and Para. [0097-0098] and [0106]).

Regarding Claim 20, Modified Djordjev discloses the method of Claim 16. Djordjev does not disclose wherein the method further visualizes a layer beyond the interface.
However, in the same field of endeavor of ultrasound imaging, Oelze discloses (Figs. 1 and 13-14) wherein the method further visualizes a layer beyond the interface (see, e.g., Para. [0003], lines 2-4, “The ultrasonic images are made by sending pulses of ultrasound into a target (e.g., human tissue) using a probe” and Para. [0024], lines 1-4, “FIG. 1 depicts an illustrative embodiment of an imaging system 100 that can provide ultrasound images of a target 60. Target 60 can be any type of object including a human body part”, where the disclosed target 60 would include the claimed layer beyond the interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Djordjev by including that the method further visualizes a layer beyond the interface, as disclosed by Oelze. One of ordinary skill in the art would have been motivated to make this modification in order to reduce image distortion and to improve the sidelobe performance and lateral resolution in the ultrasound image, as recognized by Oelze (see, e.g., Para. [0024-0026]). 

Response to Arguments
Applicant’s arguments, see Pages 1-2 of Remarks, filed 08/19/2021, with respect to the objections to the drawings, the objections to the specification, the claim objections, and the claim rejections under 35 U.S.C 112(a), 35 U.S.C 112(b), and 35 U.S.C 101 have been fully considered and are persuasive. The objections to the drawings, the objections to the specification, the claim objections, and 

Applicant's arguments see Pages 1-2 of Remarks, filed 08/19/2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding Djordjev (US 2017/0090028 A1) in view of Oelze (US 2017/0108584 A1), Applicant argues that the combination of Djordjev and Oelze fails to teach “acquiring an ultrasound signal of the interface [between an epidermis and an external environment] using an ultrasonic transducer array, and applying a null subtraction imaging technique to the acquired ultrasound signal, thereby forming an ultrasound image” of amended Claim 1. Specifically, Applicant argues that one of ordinary skill of the art would not have applied the imaging technique of Oelze in this manner because one of ordinary skill of the art, on the priority date of the instant application, would have expected such a technique to fail to visualize "an interface between an epidermis and an external environment," as recited in claim 1. Applicant states that this is because the art, on the priority date of the instant application, taught away from the proposed combination, and in particular, the art on the priority date of the instant application taught that the technique of Oelze had poor performance when applied to structures having the geometry and material properties of the "interface between an epidermis and an external environment". Specifically, Applicant points to the graduate thesis "Null Subtraction Imaging Technique for Biomedical Ultrasound Imaging" (published in 2016 and which includes as author a co-inventor of the Oelze reference), which states that "null subtraction imaging" of the type described in Oelze was suited to imaging "small, highly reflective targets" like "microcalcifications" but performed poorly for "hyperechoic" and "anechoic" targets. The applicant further explains that the epidermal interface is hyperechoic, and there exists a thin anechoic tissue interface immediately beneath the epidermal surface, thus one of ordinary skill in the art would not have combined the null subtraction method of 
Examiner respectfully disagrees and emphasizes that Djordjev and Oelze in combination disclose each and every feature of independent Claim 1, as outlined above in the rejection of Claim 1. Examiner further disagrees that the prior art teaches away from the proposed combination because Djordjev and Oelze do not suggest or explicitly state that the null subtraction technique of Oelze cannot be used for the image of Djordjev. Therefore, the disclosures of Djordjev and Oelze do not criticize, discredit or otherwise discourage the solution claimed. See MPEP 2123, Section II. 
Further, it is noted that the graduate thesis "Null Subtraction Imaging Technique for Biomedical Ultrasound Imaging" does not disclose that it is not possible to create such an image using the null subtraction technique, but only suggests that it may provide poor and/or inferior results. As stated in MPEP 2123, Section II,  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)…”.  Therefore, though the graduate thesis "Null Subtraction Imaging Technique for Biomedical Ultrasound Imaging" may suggest a "poor" performance, it does not constitute a teaching away. 
It is further noted that the claims do not set forth or require a certain level of clarity of the visualization of the interface, but only sets forth in the preamble that it is a method for "visualizing" an interface between an epidermis and an external environment. Therefore, Djordjev and Oelze in combination disclose each and every feature of independent Claim 1, and for the 

Note: Applicant’s representative stated that claims 1, 9, 10, and 14-17 are independent in their response to the claim rejections under 35 U.S.C. 103 in the Remarks filed 08/19/2021. However, it is noted that only Claims 1, 16, and 17 are independent claims. Claims 2-15 depend from independent Claim 1, Claims 19-20 depend from independent Claim 16, and Claim 18 depends from independent Claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793